Citation Nr: 1731633	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral retinopathy, glaucoma and cataracts with NLP (no light perception) blindness OD (right eye), visual field contraction OS (left eye), and pseudophakia for a period prior to November 5, 2015.

2.  Entitlement to a rating in excess of 50 percent for diabetic retinopathy, glaucoma and cataracts with NLP (no light perception) blindness OD (right eye), visual field contraction OS (left eye), and pseudophakia for a period from November 5, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in July 2015, when the case was remanded for a more current medical examination of the disability on appeal.


FINDINGS OF FACT

1.  Service connection for the Veteran's eye disabilities has previously been established on the basis of aggravation of non-service-connected disabilities by the service-connected disability of hypertension; the onset of the aggravation was determined to be during a documented period of uncontrolled hypertension from May 1997 to December 1997.

2.  There is no available medical evidence created clearly before the onset of aggravation of the eye disability by hypertension.  The earliest available medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity is evidence from September 1997 showing that the Veteran's bilateral eye disability was manifested by an active pathology with impaired visual acuity featuring no more than light perception only in the right eye, and 20/25 visual acuity in the left eye; the disability was also manifested by impairment of visual field with the absence (complete contraction) of visual field in the right eye but without indication of optic nerve disease or visual field contraction in the left eye.

3.  For the period prior to August 14, 2003, the competent and credible evidence of record shows that the Veteran's bilateral eye disability was manifested by an active pathology with impaired visual acuity featuring absence of light perception in the right eye, and 20/70 visual acuity in the left eye; the disability was also manifested by impairment of visual field with absence (complete contraction) of visual field in the right eye and with left eye concentric contraction to 42.25 degrees.

4.  For the period from August 14, 2003 to February 24, 2004, the competent and credible evidence of record shows that the Veteran's bilateral eye disability was manifested by an active pathology with impaired visual acuity featuring absence of light perception in the right eye, and 20/400 visual acuity in the left eye; the disability was also manifested by impairment of visual field with the absence (complete contraction) of visual field in the right eye and with left eye concentric contraction to 42.25 degrees.

5.  For the period from February 25, 2004 to March 19, 2008, the competent and credible evidence of record shows that the Veteran's bilateral eye disability was manifested by an active pathology with impaired visual acuity featuring absence of light perception in the right eye, and 20/100 visual acuity in the left eye; the disability was also manifested by impairment of visual field with the absence (complete contraction) of visual field in the right eye and left eye concentric contraction to 42.25 degrees.

6.  For the period from March 20, 2008 to December 9, 2008, the competent and credible evidence of record shows that the Veteran's bilateral eye disability was manifested by an active pathology with impaired visual acuity featuring absence of light perception in the right eye, and 20/40 visual acuity in the left eye; the disability was also manifested by impairment of visual field with the absence (complete contraction) of visual field in the right eye and left eye concentric contraction to 15 degrees.

7.  For the period from December 10, 2008 to November 4, 2015, the competent and credible evidence of record shows that the Veteran's bilateral eye disability was manifested by an active pathology with pain and impaired visual acuity featuring absence of light perception in the right eye, and 20/40 visual acuity in the left eye; the disability was also manifested by impairment of visual field with the absence (complete contraction) of visual field in the right eye and left eye concentric contraction to 15 degrees.

8.  For the period from November 5, 2015 onward, the competent and credible evidence of record shows that the Veteran's bilateral eye disability has been manifested by an active pathology, a scar with a single characteristic of disfigurement, pain, and impaired visual acuity featuring absence of light perception in the right eye and 20/40 visual acuity in the left eye; the disability was also manifested by impairment of visual field with the absence (complete contraction) of visual field in the right eye and left eye concentric contraction to 10 degrees.


CONCLUSIONS OF LAW

1.  The Veteran's non-service-connected (prior to service-connected aggravation) baseline severity of eye disability, established by medical evidence from September 1997, corresponded to a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2016).

2.  For the period prior to August 14, 2003, a 20 percent (but no higher) initial rating is warranted for the Veteran's service-connected aggravation of eye disabilities.  38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001).

3.  For the period from August 14, 2003 to February 24, 2004, a 50 percent (but no higher) rating is warranted for the Veteran's service-connected aggravation of eye disabilities.  38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001).

4.  For the period from February 25, 2004 to March 19, 2008, a 20 percent (but no higher) rating is warranted for the Veteran's service-connected aggravation of eye disabilities.  38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001).

5.  For the period from March 20, 2008 to December 9, 2008, a 30 percent (but no higher) rating is warranted for the Veteran's service-connected aggravation of eye disabilities.  38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001).

6.  For the period from December 10, 2008 to November 4, 2015, a 40 percent (but no higher) rating is warranted for the Veteran's service-connected aggravation of eye disabilities.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2016).

7.  For the period from November 5, 2015, onward, the criteria for a rating in excess of 50 percent for the Veteran's service-connected aggravation of eye disabilities are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a, Diagnostic Codes 6006, 6013, 6026, 6027, 6061-6079, 6080, and 6081 (2001); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6061 to 6081 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran seeks increases in the assignment of the initial disability rating and associated staged ratings for his service-connected eye disabilities.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating eye disabilities are set forth in 38 C.F.R. § 4.79, which were revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  Because the Veteran's claim was filed prior to 2001, the old criteria as set forth under 38 C.F.R. § 4.84a (2001) are applicable in this case.

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the revisions to the eye disability rating criteria pertinent to this case have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

Under the former (effective prior to December 10, 2008) rating criteria:

Where bilateral visual acuity is shown to be associated with diabetic retinopathy, it is rated by analogy under 38 C.F.R. § 4.84a (2001), Code 6006 for retinitis.  Diagnostic Codes 6000 through 6009 provide for evaluation of diseases of the eye under general criteria, which in turn provide that chronic forms of the diseases listed in those diagnostic codes are rated from noncomepnsable to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  An additional 10-percent rating is combined during active pathology.  The minimum rating during active pathology is 10 percent.  See 38 C.F.R. § 4.84a (2001).

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2001).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2001).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot (.30m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91m.), lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  With visual acuity 5/200 (1.5/60) or less or the visual field reduced to 5[degrees] concentric contraction, in either event in both eyes, the question of entitlement on account of regular aid and attendance will be determined on the facts in the individual case.  38 C.F.R. § 4.79 (2001).

Eye impairment is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.

A 10-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6078, 6079.

A 20-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6077, 6078.

A 30-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6066, 6070, 6073, 6076.

A 50-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6065, 6069, 6073, 6076, 6078.

A 60-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6065, 6069, 6073, 6076.

A 70-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6064, 6068, 6072, 6075.

An 80-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6064, 6068, 6072, 6075.

A 90-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6064, 6068, 6072, 6075.

A 100-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a (2001), Diagnostic Codes 6061, 6062, 6063, 6067, 6071.

In addition, 38 C.F.R. § 4.76 provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a, ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2001).

According to Table III in 38 C.F.R. § 4.76a (2001), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85, down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100-percent disability rating for bilateral loss, and a 30-percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70-percent disability rating for bilateral loss, a 20-percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30-percent disability rating, unilateral loss warrants a 10-percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20-percent disability rating, unilateral warrants a 10-percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2001).

Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Code 6080, Note (2) (2001).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2001), glaucoma (simple, primary, noncongestive) is to be rated on impairment of visual acuity or field loss, with a minimum rating of 10 percent.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2001), cataracts (both pre-operative and post-operative) are to be rated on impairment of vision or aphakia.  Diagnostic Code 6027 provides that aphakia (bilateral or unilateral) is to be rated a minimum of 30 percent disabling, not to be combined with any other rating for visual impairment.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6081 (2001), a minimum 10 percent rating is assigned when a scotoma is large or centrally located.  Otherwise, scotomas are rated based on visual impairment due to scotoma, with such rating not to be combined with any other rating for visual impairment.

Under the current (effective from December 10, 2008) rating criteria:

Under 38 C.F.R. § 4.79, Diagnostic Code 6006 (2016), retinopathy is to be rated on the basis of either visual impairment due to the condition or on incapacitating episodes, whichever results in a higher rating.  In this case, incapacitating episodes are not shown or contended to have been part of the disability picture for consideration, and the highest ratings are available from rating on the basis of visual impairment.

Under the new rating criteria in effect from December 10, 2008, visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2016).

Under the new rating criteria, the severity of visual acuity is determined by applying the criteria set forth at 38 C.F.R. § 4.79 (2016).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066.

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).

A 50 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).

A 60 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/70 or 20/100.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).

A 70 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/200; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).

An 80 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).

A 90 percent disability rating is warranted only (1) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 10/200; (3) when vision in one eye is no more than light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200. 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016).

A 100 percent disability rating is warranted only (1) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 5/200; (2) when vision in one eye is no more than light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is no more than light perception in both eyes; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.79, Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6066 (2016).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. Id. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.

Under the current version of Diagnostic Code 6080, a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, 16 to 30 degrees unilaterally, loss of superior half of visual field unilaterally or bilaterally, loss of inferior half of visual field unilaterally, loss of nasal half of visual field unilaterally or bilaterally, or loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).

A 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally.  Id.

A 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally, or 5 degrees unilaterally, or loss on inferior half of visual field bilaterally, or loss of temporal half of visual field bilaterally, or homonymous hemianopsia.  Id.

A 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally.  Id.

A 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally.  Id.

A 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  Id.

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, the regulations instruct to separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c) (2016).

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2016), a preoperative cataract is to be rated based on visual impairment, and a postoperative cataract is to be rated on the basis of visual impairment if a replacement lens is present, or on the basis of aphakia if there is no replacement lens.  Diagnostic Code 6028 provides a minimum 30 percent rating for aphakia (unilateral or bilateral), otherwise to be rated on the basis of visual impairment with the resulting level elevated one step.

Under 38 C.F.R. § 4.79, Diagnostic Code 6081 (2016), a minimum 10 percent rating is assigned when a scotoma affects at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, scotomas may be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation.

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79 (2016).

As an initial matter, as there is no medical evidence of record of any impairment of muscle function in either eye, the Veteran's bilateral eye disabilities will be rated based on the rating criteria for diseases of the eye, impairment of central visual acuity and field vision, and impairment of visual fields (with consideration of pain and scarring also addressed below).

In the analysis below, the Board has interpreted the results of visual field testing expressed on appropriate charts. The Board finds that it, as the finder of fact, can interpret the charts to determine the numeric values of the visual field measurements for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).

The Board notes that it has reviewed all of the evidence in the Veteran's claims-file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that the timing of when evidence is created is irrelevant compared to the timing when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of pertinent eye disability symptoms had onset at some ascertainable time prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

The Board has reviewed the visual field charts of record and made its own interpretation of the (apparent to lay observation) graphical representations.  The Board's analysis applies the numeric value most favorable to the Veteran's claim when there is an ambiguity is reasonably apparent in interpreting a chart (no other reasonable interpretation of a chart in this case would result in any higher rating assignment).

Determination of the Non-Service-Connected Pre-Aggravation Offset Rating

As explained by the December 2010 Board decision and January 2011 RO rating decision granting service connection for the Veteran's eye disabilities, service connection has been established for the Veteran's impairment of the eyes on the basis of aggravation of one or more otherwise non-service-connected pathologies by the Veteran's service-connected hypertension (with associated hypertensive retinopathy).  The Board notes that the Veteran's representative has argued, in an April 2017 brief, that the Veteran's eye disability is service-connected in its entirety and not merely on the basis of aggravation, and argued that VA must cite to medical evidence to establish that the service connection for the eye disabilities is on the more limited basis of aggravation.  The Board wishes to clarify that the question of whether the Veteran's eye disability has been established by VA as service-connected in its entirety or, rather, on the basis of aggravation is not a medical question at this point in time: the December 2010 final decision of the Board established service connection for the eye disabilities expressly on the basis of aggravation.  This is no longer a question on appeal before the Board at this time.

In light of the concerns expressed by the Veteran's representative in the April 2017 brief, the Board wishes to further clarify that the RO's recharacterization of the diagnoses contemplated in the award of service-connection at the time of the award of an increased rating effective from November 5, 2015 does not reflect a finding that some of the Veteran's eye diagnoses are service-connected and others are not.  As discussed below in this Board decision, the Board will consider all of the Veteran's eye disabilities to be within the scope of the service-connected aggravation of eye disability in this case.  The Board notes that the Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will determine the level of symptomatic impairment associated with the Veteran's eye disabilities (however diagnosed) prior to the onset aggravation (or as near to the onset of aggravation as possible, in accordance with the regulatory provisions discussed below), and only this degree of disability will be considered a non-service-connected offset in the assignment of service-connected disability ratings for the Veteran's eye disabilities in this case.  None of the Veteran's diagnosed eye disabilities are excluded from consideration of the scope of service-connected disability for any portion of the rating period on appeal in this case.

The December 2010 Board decision and January 2011 RO rating decision granted service connection for the Veteran's eye disabilities on the basis of aggravation of one or more otherwise non-service-connected pathologies by the Veteran's service-connected hypertension (with associated hypertensive retinopathy).  A May 2010 Veterans Health Administration (VHA) medical opinion of record, prepared in connection with the determination of entitlement to service connection, explained that the Veteran's earliest ophthalmology record available is a September 1997 report, and comparison of that report's findings to those in a March 1998 report show a "progression of the diabetic retinopathy" during a period that is otherwise shown to be proximate to "the presence of uncontrolled hypertension during the same period."  The VHA opinion cites a documented period of uncontrolled hypertension from May 1997 to December 1997.

The Veteran's established service-connected eye disabilities feature aggravation of diabetic retinopathy, glaucoma, and cataracts (as well as associated later pseudophakia).

The current provisions of 38 C.F.R. § 3.310, including as in effect at the time of the December 2010 Board decision that granted service connection for the eye disabilities as secondary disabilities aggravated by service-connected hypertension, provide specific instructions regarding recognition and rating of "Aggravation of nonservice-connected disabilities."  The regulation instructs: "The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  The language of the regulation indicates that "... the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  See 38 C.F.R. § 3.310 (2016).

At the time that the pertinent claim for service connection was raised in December 2001 (as determined by the RO, including as noted in the August 2003 statement of the case and in the assignment of the effective date for the eventual award of service connection), 38 C.F.R. § 3.310 did not include the above-discussed provisions regarding recognition and rating of aggravation of nonservice-connected disabilities.  The Board notes that the pertinent revisions to 38 C.F.R. § 3.310 were made specifically to implement the holding of the 1995 decision of the U.S. Court of Appeals for Veterans Claims (then known as the U.S. Court of Veterans Appeals) in Allen v. Brown, 7 Vet. App. 439, 449 (1995), pre-dating the period on appeal.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

As VA later established entitlement to service-connected compensation on the basis of aggravation under the new provisions of 38 C.F.R. § 3.310(b) (the December 2010 Board decision specifically cited the current version of 38 C.F.R. § 3.310(b)), the Board's current task of determining the appropriate rating assignments associated with the grant is most reasonably informed by application of the guidance of that regulation.  The Board finds no contrary applicable provisions of law in effect at the time service-connection claim was raised and the beginning of the rating period on appeal in December 2001.  The Board notes that 38 C.F.R. § 4.78 (2001) of the former rating criteria in effect in December 2001 also instructs: "In determining the effect of aggravation of visual disability ... evaluate the vision of both eyes, before and after suffering the aggravation, and subtract the former evaluation from the latter except when the bilateral vision amounts to total disability."

To determine the appropriate compensation rating assignments in this case, the Board must first determine a pre-aggravation baseline rating.  The baseline rating will be used to offset the degree of severity shown in the post-aggravation periods on appeal, to distinguish the non-service-connected pre-aggravation impairment from the aggravated severity of impairment deemed to be service-connected.  The Board notes that the RO's rating assignment determined a pre-aggravation baseline rating of 30 percent.  The basis of the RO's determination is not entirely clear from review of the record.  In any event, the Board has revisited this matter on de novo review as an essential part of the rating assignment issue on appeal.  The determination of the baseline is part of the matter before the Board of assigning the correct initial rating; it is not part of the established grant of SC itself, and no pre-aggravation baseline rating was established in the Board's December 2010 decision granting service connection.

The Board's analysis below concludes that the proper pre-aggravation baseline rating is higher than that found by the RO, a finding that could be unfavorable to the Veteran if considered by itself in a vacuum.  However, the Board makes this determination as part of a broad new assessment of the Veteran's rating assignments that ultimately arrives at assignment of significantly higher disability ratings, a result in the Veteran's favor.  For the only period in which the Board's analysis would result in assignment of a lower disability rating than that currently assigned by the RO's determination, the RO's assigned rating shall not be disturbed by this Board decision.

The award of service connection was established on the basis of a May 2010 VHA medical expert opinion that found a period of "uncontrolled hypertension" noted "[b]etween May 1996 and December 1997" had "likely contributed to the progression of the diabetic retinopathy."  The VHA expert described that a worsening of the Veteran's eye health was identifiable when comparing a September 1997 medical report to a March 1998 report, and that this worsening reasonably indicated aggravation of disability partly associated with the uncontrolled hypertension.  On this basis, service connection was established for diabetic retinopathy, glaucoma, and cataracts on the basis of such aggravation due to the service-connected hypertension.  The Board's review of the evidentiary record has revealed no evidence describing the Veteran's eye health status prior to the onset of the noted period of uncontrolled hypertension beginning in May 1996.  The earliest evidence evaluating the health of the Veteran's eyes is from September 1997, during the period of the uncontrolled hypertension.

The Board has considered whether the September 1997 treatment record represents the "the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury," such that it may establish the baseline level of pre-aggravation severity for the purposes of this rating analysis as described in 38 C.F.R. § 3.310(b) (2016).  The September 1997 treatment record notes that the Veteran reported "gradual worsening o[f] vision 4 months."  Multiple records from late 1997 and shortly thereafter describe the Veteran's recollection of the onset of perceivable vision problems.  A December 1997 Disability Determination Evaluation (based upon a November 1997 examination) from Coastal Carolina Eye Clinic reports that the Veteran recalled loss of vision that "has been very gradual over the last year."  The Veteran reported that "he was recently diagnosed with glaucoma in the right eye in Durham.  This was about three months ago.  When he lost total sight in that eye he sought medical attention and prior to that just thought his vision was worsening [due] to diabetes.  He has had diabetes since 1979."

The Board notes that the earliest September 1997 treatment record documents a medical impression of "neovascular glaucoma of long standing."  A November 1997 medical record appears to note that the Veteran reported experiencing decreased vision "for a long time" prior to the recent diagnosis of glaucoma.  The Board is unable to determine the level of any eye impairment at any pertinent time prior to the documented September 1997 testing in this case with the level of detail necessary to properly apply the rating criteria.  The Board finds that the September 1997 report is "the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."

Next, the Board has considered whether the September 1997 report itself provides sufficient information to serve as the basis for establishing the pre-aggravation level of eye impairment in this case (with the alternative being to look to subsequently created evidence for the earliest medical evidence with adequate medical information to establish the baseline).  Significantly, the September 1997 report depicts the Veteran's left eye health as substantially less impaired than is shown in later evidence.  As interpreted by the competent May 2010 VHA medical expert, the September 1997 report shows "hand movements visual acuity and neovascular glaucoma in the right eye secondary to proliferative diabetic retinopathy and non-proliferative diabetic retinopathy in the left eye."  The Board observes the September 1997 report's "H.M." notation denoting hand movements for the right eye visual acuity level, and the notation of "NPDR - O.S." denoting non-proliferative diabetic retinopathy in the left eye.  The Board further notes that the competent May 2010 VHA medical expert identified the pertinent aggravation of the Veteran's eye disabilities at that time as featuring the fact that "the left eye demonstrated progression from non-proliferative to proliferative diabetic retinopathy" and "right eye visual acuity worsened to no light perception" shortly following the September 1997 report.  The September 1997 report presents findings that appear to show corrected visual acuity in the left eye of "20/25," and the September 1997 report presents no visual field test results.

Under the applicable former regulation 38 C.F.R. § 4.76 (2001), for rating purposes a "[m]easurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated."  The Board takes judicial notice (with no prejudice to the Veteran, as explained below) of the definitional medical fact that the retina (as featured in retinopathy) is not itself the optic nerve, thus the finding of retinopathy in September 1997 did not make an examination of field vision necessary for the report to be adequate for VA rating purposes.  The Board does recognize, however, the glaucoma diagnosed in the Veteran's right eye is by definition a disease of the optic nerve; this assertion is not a matter of controversy in this case.  Thus, arguably, field vision examination concerning the right eye may be needed for the September 1997 examination findings to be adequate to establish a baseline rating.  (The Board's consideration of glaucoma as a disease of the optic nerve results in no possible prejudice to the Veteran in this case as the Board ultimately utilizes the more Veteran-favorable September 1997 report to establish the pre-aggravation baseline level of severity of eye disability.)

The Board is presented with a dilemma in its efforts to establish a reasonably factual pre-aggravation baseline while also recognizing the Veteran's significant interest in having the Board utilize the earliest evidence possible to establish such a baseline (as the severity of the progressive impairment significantly worsened over the subsequent period, and the period of aggravation that has been recognized as the basis of the grant of service connection was completed by December 1997).  Utilizing later evidence establishing a higher level of impairment as the pre-aggravation baseline (the offsetting level by which the Veteran's subsequent rating determinations will be reduced) would be significantly disadvantageous to the Veteran in this case.  In the interest of viewing the Veteran's claim in the most favorable light, the Board has sought to identify any reasonable and appropriate manner to interpret the earliest (September 1997) medical evidence as providing the information needed to establish the baseline pre-aggravation severity of eye disabilities in this case.

In this regard, the Board notes that if it concludes that the Veteran's right eye impairment with perception only of hand movements indicates "visual efficiency to zero" as discussed in the applicable former regulation 38 C.F.R. § 4.76 (2001), then with reference to that regulation the Board may reasonably conclude that the right eye visual field was essentially analogous to the maximum level of impairment "concentric central contraction of the visual field to 5 [degrees]."  Doing this allows the Board to read the September 1997 report as adequate to establish a baseline rating, ultimately producing a result more favorable to the Veteran's claim than if the Board were unable to find the report adequate for this purpose (if the Board were unable to use the September 1997 report to establish the baseline, later evidence would establish a higher pre-aggravation baseline that would result in a significantly lesser entitlement to service-connected compensation).

The Board now proceeds to determine the appropriate baseline level of severity shown by the September 1997 report, using the applicable former rating criteria.  The Board has considered that the September 1997 report essentially establishes that the Veteran was already legally blind in his right eye, while his left eye was relatively unimpaired (especially compared to its later deterioration).  It may be arguable that the aggravation of his eye disabilities after September 1997 essentially featured only his left eye, as his right eye was already legally blind by September 1997 and remained so throughout the period on appeal.  The Board has considered whether it may be appropriate and more favorable to the Veteran to disregard the right eye disability and rate the disability on the basis of the aggravation of the left eye alone.  However, viewing this case in the light most favorable to the Veteran and recognizing that service connection has been established on the basis of aggravation for disability of both eyes bilaterally, the Board shall simply rate the bilateral eye impairment together as a single disability.  The Board briefly notes that it has determined that this approach is more favorable to the Veteran, resulting in assignment of higher disability ratings.

In the applicable former regulations, 38 C.F.R. § 4.84a (2001) provides that "glaucoma, simple, primary, noncongestive" is rated under Diagnostic Code 6013 and is to be rated on impairment of visual acuity or vision loss, with a minimum rating of 10 percent.  

In the applicable former regulations, 38 C.F.R. § 4.84a (2001) provides that disabilities such as retinitis (Diagnostic Code 6006) or unhealed eye injury (Diagnostic Code 6009), "in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology" (emphasis added).  The Board notes that subsequent revisions of the rating criteria for rating eye disabilities instruct that ratings for visual acuity and for visual field impairment may be simultaneously assigned and combined together, but this is not the case in the applicable former regulations in effect when the Veteran's claim was originally raised.

Applying the pertinent former rating criteria for impairment of central visual acuity, the Veteran's September 1997 report reasonably appears to indicate that the Veteran's best corrected distant vision for the left eye (as required for visual acuity rating purposes under 38 C.F.R. § 4.75 (2001)) was 20/25.  The Veteran's right eye visual acuity shown on the September 1997 report, as explained by the May 2010 VHA medical opinion, was hand movement only; the Board shall interpret this as essentially "Light perception only" as contemplated by the rating criteria, as the Veteran's impairment more nearly approximated this characterization than it did the next lower level of impairment of 5/200 visual acuity.  The applicable former rating criteria provide a 30 percent rating for this level of visual acuity under Diagnostic Code 6070.  This 30 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active pathology at the time, yielding a combined 40 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

Alternatively, the rating may be calculated on the basis of visual field impairment.  As discussed above, the September 1997 report essentially shows unilateral right eye visual field impairment to the maximum level (analogous to concentric contraction to 5 degrees or less).  Under Diagnostic Code 6080, this warrants a disability rating of 30 percent.  However, the Board notes that where the Veteran had diagnoses of both glaucoma and diabetic retinopathy in September 1997, the active status of the pathology requires "combining an additional rating of 10 percent during continuance of active pathology," with a minimum rating during active pathology of 10 percent.  Thus, a combined 40 percent rating results from this rating calculation (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

To any extent that the revised current version of the rating criteria may be also pertinent to determining a baseline level of severity (as the baseline determination is also part of the determination of the rating for assignment from December 10, 2008 onward, the period for which the revised rating criteria are effective), the Board notes that there would be no advantage to the Veteran from such application.  Application of the revised current rating criteria to the earliest evidence indicative of a pre-aggravation baseline level of eye impairment would proceed as follows.  Under 38 C.F.R. § 4.79 (2016), the Veteran's right eye visual acuity of "No more than light perception" with left eye visual acuity of 20/25 yields a rating of 30 percent under Diagnostic Code 6064.  Under 38 C.F.R. § 4.79 (2016), the Veteran's unilateral right eye visual field impairment of total contraction/loss of visual field yields a 30 percent rating under Diagnostic Code 6080 (regardless of whether the rating is determined directly through Diagnostic Code 6080 or through expression of the right eye visual field loss as 5/200 visual acuity).  38 C.F.R. § 4.77 (2016) provides that the visual acuity and visual field defects (expressed as a level of visual acuity) are now to be combined under the provisions 38 C.F.R. § 4.25.  This results in a combined 50 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2016)).

This 50 percent rating would be disadvantageous to the Veteran if used as the pre-aggravation baseline offset for any eye disability rating assignment for any period in this case; the 40 percent pre-aggravation baseline offset determined through application of the older rating criteria is more favorable to the Veteran.  The Board concludes that a pre-aggravation baseline of a 40 percent rating is warranted for the Veteran's eye disabilities based upon the September 1997 report.  The Board has made this determination on the basis of the earliest competent medical evidence describing the severity of the disability, and there is no contrary evidence of record suggesting any result more favorable to the Veteran (a lower pre-aggravation baseline level of severity) in this case.

Initial Rating Assignment for the Period prior to August 14, 2003

The Board now turns to consideration of the rating for assignment at the beginning of the rating period beginning with the effective date of the award of service connection in December 2001.  The Board notes that the Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board will, for the limited purpose of this decision, attribute all of the Veteran's eye disability symptoms to his set of service-connected diagnoses (to the extent consistent with the application of the pre-aggravation offset of the final rating under 38 C.F.R. § 3.310(b), as the eye disabilities are service connected on the basis of aggravation).

Preceding the December 2001 effective date, an early October 2001 report from a Dr. Lewis states: "Your vision with best correction at present is right eye: no light perception and left eye: 20/50.  You are blind in your right eye and have some peripheral vision loss in your left eye (moderate) due to pan retinal laser to treat your retinopathy."  A later October 2001 report from a Dr. Mincey states: "On our last examination, his visual acuity was no light perception and 20/70."  Following the December 2001 effective date, a March 2003 examination report shows no light perception in the right eye and corrected distance vision of 20/70 in the left eye.

Applying the pertinent former rating criteria for impairment of central visual acuity, the Board finds that the evidence from before and after the December 2001 effective date indicates that the Veteran's best corrected distant vision for the left eye (as required for visual acuity rating purposes under 38 C.F.R. § 4.75 (2001)) was 20/70.  The Veteran's right eye visual acuity was characterized by the absence of light perception; the Board shall interpret this as most nearly approximating "Blindness" with "Light perception only" as contemplated by the rating criteria, as the Veteran's impairment did not involve anatomical loss of the eye.  The applicable former rating criteria provide a 50 percent rating for this level of visual acuity under Diagnostic Code 6069.  This 50 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active pathology at the time, yielding a combined 60 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

Alternatively, the rating may be calculated on the basis of visual field impairment.  The evidence has established that the Veteran has had unilateral right eye visual field impairment to the maximum level (analogous to concentric contraction to 5 degrees of fewer) with no light perception since prior to December 2001.  Under Diagnostic Code 6080, this warrants a disability rating of 30 percent.  If the Board were to use the most recent available visual field testing data as of the December 2001 effective date, data provided by a November 1997 report, the result would be the same.  To determine this, the Board has completed the calculations instructed by 38 C.F.R. § 4.76a (2001) with reference to the visual field data presented in the November 1997 report.

The November 1997 visual field chart shows, in the Board's best lay estimation with application of the calculation instructions provided by 38 C.F.R. § 4.76a (2001): 42.25 degrees of retained left eye visual field.  [Completing the calculation as instructed by regulation: The left eye field of vision retained: 62 degrees temporally (normal is 85, thus showing a loss of 23 degrees), 55 degrees down temporally (normal is 85, thus showing a loss of 30 degrees), 52 degrees down (normal is 65, thus showing a loss of 13 degrees), 43 degrees down nasally (normal is 50, thus showing a loss of 7 degrees), 43 degrees nasally (normal is 60, thus showing a loss of 17 degrees), 27 degrees up nasally (normal is 55, thus showing a loss of 28 degrees), 26 degrees up (normal is 45, thus showing a loss of 19 degrees), and 30 degrees up temporally (55 is normal, thus showing a loss of 25 degrees).  Remaining field of vision is calculated by subtracting the 162 degrees of lost vision from the 500 degrees of the normal sum of the eight principal meridians, resulting in 338 degrees of remaining field.  (This can also be more directly calculated by simply adding together the degrees of retained field vision shown at each meridian.)  The remaining visual field expressed as an average of the remaining field in the principal meridians after concentric contraction is calculated by dividing the 338 degree sum by 8, resulting in 42.25 degrees for the left eye.]

The shown left eye concentric contraction to 42.25 degrees would warrant a 10 percent rating unilaterally under Diagnostic Code 6080 apart from the 30 percent right eye field impairment rating.  Expressing the field vision impairments as levels of impaired visual acuity under Diagnostic Code 6080, the right eye impairment would be rated as 5/200 acuity and the left eye as 20/70 acuity, yielding a rating of 50 percent under Diagnostic Code 6073.  The Board notes that the 50 percent rating is the same or greater than if the Board were to rate the visual field loss in any other available method.  The most favorable available rating for the Veteran's visual field loss is a 50 percent rating.  This 50 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active retinopathy at the time under former Diagnostic Code 6006, yielding a combined 60 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

Regardless of whether rating on the basis of visual acuity or visual field, the Board finds that the Veteran's overall visual impairment met the criteria for a 60 percent rating at the time of the December 2001 effective date.  Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating yields a 20 percent initial rating for the service-connected aggravation of the eye disability.  The Board concludes that an initial disability rating of 20 percent is warranted for the Veteran's service-connected aggravation of eye disability for the period prior to August 14, 2003 (with the end-date for the period explained below).  This is a higher rating than the 10 percent initial rating currently assigned by the RO in this case.

Rating Assignment for the Period from August 14, 2003 to February 25, 2004

The evidence of record reflects that at some point during 2003 the Veteran experienced progression of the proliferative diabetic retinopathy and worsening eye health leading to a medical procedure in July 2003.  The Board finds no evidence of record identifying sufficient detail of visual acuity or visual field to ascertain a particular disability rating for assignment prior to the July 2003 procedure.  However, the Board notes that an August 2003 medical report shows corrected visual acuity in the left eye of 20/400.  This finding was repeated in a December 2003 report as well, while two other December 2003 reports show left eye corrected visual acuity of 20/200.  It appears that the Veteran underwent another procedure to improve his eye health during December 2003.  Resolving reasonable doubt in the Veteran's favor, the Board considers the most severe left eye visual acuity of 20/400 in August 2003 and December 2003 as representing the Veteran's sustained impairment during this period.

As there is no documentation of any other ascertainable change in visual impairments, this change in the left eye visual acuity results in a visual acuity rating of 90 percent (recognizing that 20/400 equates to 10/200 in the rating criteria) under former Diagnostic Code 6088.  This 90 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active retinopathy at the time under former Diagnostic Code 6006, yielding a combined 90 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).  This 90 percent rating for visual acuity impairment is more favorable to the Veteran than the 60 percent rating associated for the previously established visual field impairment.  The Board may assign one rating "or" the other under the applicable former rating criteria, but not a combination of both.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6006 and 6013 (2001).

Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating from the 90 percent rating yields a final 50 percent rating for the service-connected aggravation of the eye disability from August 14, 2003 (the date of the record showing 20/400 left eye visual acuity).  The Board concludes that a disability rating of 50 percent is warranted for the Veteran's service-connected aggravation of eye disability for the period from August 14, 2003 to February 25, 2004 (with the end-date of the period explained below).  This is a higher rating than the 10 percent rating currently assigned by the RO for this period.

Rating Assignment for the Period from February 25, 2004 to March 20, 2008

A February 2004 examination report shows left eye corrected visual acuity of 20/100.  A May 2004 report shows the same result.  A June 2004 examination report shows left eye corrected visual acuity of 20/80.  Subsequent pertinent examination reports show left eye corrected visual acuities generally of either 20/100 or 20/80, including in April 2005, October 2005, January 2006 (several reports), February 2006, April 2006, May 2006, October 2006, January 2007 (as reported in a July 2007 statement from the examiner), April 2007, June 2007, July 2007, August 2007, and October 2007.  The Board shall resolve reasonable doubt in the Veteran's favor and take the higher of the shown levels of impairment as reasonably characterizing the level of impairment throughout the period beginning with the February 25, 2004 report showing 20/100 corrected left eye visual acuity.

As there is no documentation of any other ascertainable change in visual impairments, this change in the left eye visual acuity (to 20/100) results in a visual acuity rating of 60 percent under former Diagnostic Code 6069.  This 60 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active retinopathy at the time under former Diagnostic Code 6006, yielding a combined 60 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

Whether considering this calculation of visual impairment on the basis of visual acuity, or alternatively considering the previously established degree of visual impairment based upon loss of visual field, a 60 percent rating results.  Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating yields a 20 percent rating for the service-connected aggravation of the eye disability from February 25, 2004 (the date of the record showing the beginning of a sustained 20/100 (or better) left eye visual acuity).  The Board concludes that a disability rating of 20 percent is warranted for the Veteran's service-connected aggravation of eye disability for the period from February 25, 2004 to March 20, 2008 (with the end-date of the period explained below).  This is a higher rating than the 10 percent initial rating currently assigned by the RO for the period.

Rating Assignment for the Period from March 20, 2008 to December 10, 2008

A January 2006 examination report notes "scar tissue" visible upon inspection of the left eye, but with no disfiguring characteristics indicated.  (The Board notes that this is not the same scar that is later noted in the right eye with a disfiguring characteristic.)

A November 2007 report from Dr. Lewis indicates that the Veteran described experiencing a decrease in his quality of vision in the left eye, but additional detail pertinent to the rating criteria was not provided.  A cataract surgery and a vitrectomy were advised.

A March 2008 VA examination report describes that the Veteran underwent cataract extraction in January 2008 with implantation of a new intraocular lens; the report also describes other procedures in the Veteran's pertinent medical history.  The March 2008 VA examination report shows that the Veteran's "left visual field is concentrically constricted to 15 [degrees]."  The report also appears to show left eye corrected visual acuity of 20/40.

Applying the applicable former rating criteria for impairment of central visual acuity, the Board finds that the March 2008 VA examination report indicates that the Veteran's best corrected distant vision for the left eye (as required for visual acuity rating purposes under 38 C.F.R. § 4.75 (2001)) was 20/40.  The Veteran's right eye visual acuity was still characterized by the absence of light perception; the Board shall interpret this as most nearly approximating "Blindness" with "Light perception only" as contemplated by the rating criteria, as the Veteran's impairment did not involve anatomical loss of the eye.  The applicable former rating criteria provide a 30 percent rating for this level of visual acuity under Diagnostic Code 6070.  This 30 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active pathology at the time, yielding a combined 40 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

Alternatively, the rating may be calculated on the basis of visual field impairment.  The Board shall accept the March 2008 VA examination report's updated visual field testing results that the examiner characterizes as showing "left visual field is concentrically constricted to 15 [degrees]."  The evidence has established that the Veteran has had unilateral right eye visual field impairment to the maximum level (analogous to concentric contraction to 5 degrees of fewer) with no light perception.  Under Diagnostic Code 6080, the left eye field impairment may be rated as analogous to 20/200 visual acuity and the right eye field impairment may be rated as analogous to 5/200 visual acuity; this yields a 70 percent rating under former Diagnostic Code 6072.  The Board notes that the 70 percent rating is the same or greater than if the Board were to rate the visual field loss in any other manner (observing that bilateral visual field loss with concentric contraction to 15 degrees under former Diagnostic Code 6080 would also yield a 70 percent rating, and no other manner of combining ratings yields a more favorable result).  The most favorable available rating for the visual field loss in March 2008 is a 70 percent rating.  This 70 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active retinopathy at the time under former Diagnostic Code 6006, yielding a combined 70 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

The 70 percent rating based upon impairment of visual field is more favorable than the 40 percent rating based upon visual acuity.  The Board may assign one rating "or" the other under the applicable former rating criteria, but not a combination of both.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6006 and 6013 (2001).

The Board finds that the criteria for a 70 percent rating based on visual field loss is met by the impairment shown at the time of the March 2008 VA examination report.  Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating yields a 30 percent rating for the service-connected aggravation of the eye disability warranted from March 20, 2008 (the date of the VA examination).  The Board concludes that a disability rating of 30 percent is warranted for the Veteran's service-connected aggravation of eye disability for the period from March 20, 2008 to December 10, 2008 (with the end-date of the period explained below).  This is a higher rating than the 10 percent rating currently assigned by the RO for this period.

The subsequent evidence of record indicates that the Veteran underwent another procedure on the left eye in April 2008 (vitrectomy).  In a May 2008 follow-up evaluation, 2 weeks following the operation, the Veteran's left eye corrected visual acuity was 20/100.  Later in May 2008, another follow-up evaluation revealed left eye visual acuity of 20/60.  Even taking the more severe impairment of these results (20/100), the resulting rating for impairment of visual acuity would be 60 percent under former Diagnostic Code 6069.  After combining in the additional 10 percent rating for active retinopathy under former Diagnostic Code 6006, the resulting 60 percent rating is not advantageous to the Veteran in comparison to the 70 percent rating based on visual field loss that has already been established for this period.  Thus, the 30 percent rating assigned for the service-connected aggravation of the disability (after subtracting the 40 percent pre-aggravation baseline rating) remains the appropriate rating in this period.

A November 2008 VA examination report shows left eye corrected distance vision of 20/40.  An attached visual field chart shows, in the Board's best lay estimation with application of the calculation instructions provided by 38 C.F.R. § 4.76a (2001): 17.625 degrees of retained left eye visual field.  [Completing the calculation as instructed by regulation: The left eye field of vision retained: 26 degrees temporally (normal is 85, thus showing a loss of 59 degrees), 19 degrees down temporally (normal is 85, thus showing a loss of 66 degrees), 18 degrees down (normal is 65, thus showing a loss of 47 degrees), 34 degrees down nasally (normal is 50, thus showing a loss of 16 degrees), 15 degrees nasally (normal is 60, thus showing a loss of 45 degrees), 8 degrees up nasally (normal is 55, thus showing a loss of 47 degrees), 4 degrees up (normal is 45, thus showing a loss of 41 degrees), and 17 degrees up temporally (55 is normal, thus showing a loss of 38 degrees).  Remaining field of vision is calculated by subtracting the 359 degrees of lost vision from the 500 degrees of the normal sum of the eight principal meridians, resulting in 141 degrees of remaining field.  (This can also be more directly calculated by simply adding together the degrees of retained field vision shown at each meridian.)  The remaining visual field expressed as an average of the remaining field in the principal meridians after concentric contraction is calculated by dividing the 141 degree sum by 8, resulting in 17.625 degrees for the left eye.]

In light of the fact that the Board has engaged in a lay-estimation of the graphical data on the chart, noting that the competent medical expert who prepared the proximately prior March 2008 VA examination report found no more than 15 degrees of retained visual field in the left eye, and considering how close the Board's estimation is to the VA examiner's prior finding, the Board resolves reasonable doubt in the Veteran's favor and finds that his left eye visual field was still contracted to an average of 15 degrees of retained vision at the time of the November 2008 VA examination.  As a result, the pertinent information for use in the application of the applicable former rating criteria is identical to that which was indicated at the time of the March 2008 VA examination report.  Accordingly, the rating outcome remains the same at the time of the November 2008 VA examination (a 70 percent rated visual field loss reduced by a 40 percent pre-aggravation offset to yield a 30 percent rating for service-connected aggravation of the eye disability).

Rating Assignment for the Period from December 10, 2008 to November 5, 2015

The new rating criteria for eye disabilities came into effect on December 10, 2008.  For any rating assignment effective during the period from December 10, 2008 onward, the Board has considered both the new and the old rating criteria for eye disabilities and applied whichever version is more favorable to the Veteran in this case.

Application of the newly effective rating criteria to the level of disability shown by proximate evidence just one month prior proceeds as follows.  Under 38 C.F.R. § 4.79 (2016), the Veteran's right eye visual acuity of "No more than light perception" with left eye visual acuity of 20/40 yields a rating of 30 percent under Diagnostic Code 6064.  Under 38 C.F.R. § 4.79 (2016), the Veteran's right eye visual field impairment of total contraction/loss of visual field with left eye visual field impairment of contraction to 15 degrees yields (expressing the visual field impairments as levels of visual acuity: 5/200 for the right and 20/200 for the left) a 70 percent rating under Diagnostic Code 6065.  38 C.F.R. § 4.77 (2016) provides that the visual acuity and visual field defects (expressed as a level of visual acuity) are now to be combined under the provisions 38 C.F.R. § 4.25.  This results in a combined 80 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2016)).  Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating results in a 40 percent rating for the service-connected aggravation of the eye disability.  This is a higher rating than 30 percent rating assigned by this Board decision through application of the former rating criteria, and this is a higher rating than the 10 percent rating currently assigned by the RO in this case.  A 40 percent rating is warranted from December 10, 2008 (the effective date of the new rating criteria from which the rating is derived).  The Board concludes that a disability rating of 40 percent is warranted for the Veteran's service-connected aggravation of eye disability for the period from December 10, 2008 to November 5, 2015 (with the end-date determined by the time at which the Veteran's higher 50 percent rating assignment comes into effect).

A June 2009 letter from a Dr. Nobles discusses the Veteran's history of achieving 20/60 visual acuity following a cataract surgery, followed by vision gradually deteriorating to 20/150 secondary to dense posterior capsule opacification.  The letter describes that an August 2008 "yag capsulotomy" restored the Veteran's vision to 20/40 acuity.  By May 2009, the Veteran's vision had decreased to 20/70 acuity and complained of hazy vision and glare.  Capsule opacification had returned, completely hazing over the visual axis again.  A May 2009 total yag capsulotomy returned vision to his baseline of 20/40.  The Board finds that this information does not identify any increase in severity for an ascertainable period of time meeting the criteria for a further increased rating.

A December 2010 examination (as reported in a March 2011 letter) revealed that the Veteran's corrected left eye visual acuity was stable at 20/40.  A March 2011 report shows corrected left eye visual acuity was still 20/40.  A June 2011 report shows corrected left eye visual acuity of 20/25.  A January 2012 report shows left eye visual acuity of 20/30.  An August 2012 report shows corrected left eye visual acuity to 20/25.  The Board finds that this information does not indicate any increase in severity of the Veteran's eye disability during the period covered by these records, and thus no basis for a further increase of the assigned rating beyond the 40 percent rating the Board has assigned for this period.

Entitlement to a Rating in Excess of 50 percent for the period from November 5, 2015

A November 2015 VA examination report has served as the basis for the RO's assignment of a 50 percent rating effective from November 5, 2015 onward.  The November 2015 VA examination report prepared for rating purposes shows that the Veteran's visual acuity testing results were as follows: uncorrected distance visual acuity was absent in the right eye and "20/40 or better" in the left eye; uncorrected near visual acuity was absent in the right eye and "20/40 or better" in the left eye; corrected distance visual acuity was absent in the right eye and "20/40 or better" in the left eye; corrected near visual acuity was absent in the right eye and 20/50 in the left eye.  The examiner noted that there was not a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.

The examiner noted that the Veteran did not have anatomical loss of either eye, but was limited to "no more than light perception only" in the right eye.  Indeed, the VA examiner described the right eye has "NLP," denoting no light perception.  The Veteran was unable to recognize test letters at 1 foot or closer in the right eye.  The Veteran was unable to perceive objects, hand movements, or count fingers at 3 feet, but the examiner did not respond to the question asking for specification of which eye(s) were so disabled.  The VA examiner confirmed that the Veteran's visual acuity in the better eye was not limited to 20/200 with use of a correcting lens.  The VA examiner noted that the Veteran does "have a corneal irregularity that results in severe irregular astigmatism," and notes that the Veteran does not customarily wear contact lenses to correct the corneal irregularity, nor were contact lenses used in testing the visual acuity.  The report shows that the Veteran did not have diplopia (double vision).  A number of other clinically observed abnormalities are described in detail in the report prior to the report proceeding to discussion of visual field testing.

Visual field testing revealed that the Veteran had contraction of visual fields and loss of a visual field (but not a scotoma).  The VA examiner noted that evaluation of the Veteran's left eye revealed "concentrically constricted field to[]10* [degrees] in all meridians."  The VA examiner confirmed "legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye ... ) based upon visual field loss."

The VA examiner noted that the Veteran had a vascularized corneal scar in the right eye, and noted that the Veteran's visual impairment was attributable to "nlp [no light perception] OD secondary to vascularized corneal scar."  The VA examiner noted that the Veteran's eye disabilities cause "scarring or disfigurement."  The VA examiner checked a box to indicate: "[s]urface contour of scar elevated or depressed on palpation (or inspection in the case of cornea or sclera )," and described that the scar was a "dense vascularized scar covering entire right cornea."

The VA examiner further noted that the Veteran had a left eye postoperative cataract (cataract had been removed) and a replacement intraocular lens.  The VA examiner noted that there was "aphakia or dislocation of the crystalline lens," but did not specify the eye(s) involved.  The VA examiner indicated that none of the cataract or lens conditions identified resulted in the Veteran's visual impairment.

In the section of the November 2015 VA examination report concerning retinal conditions, the VA examiner noted that the Veteran had retinopathy of the left eye responsible for visual impairment; specifically "proliferative diabetic retinopathy."  The VA examiner reported that there had been no incapacitating episodes in the prior 12 months and no functional impact upon the Veteran's ability to work attributable to the eye disabilities.  The VA examiner entered a final remark, stating: "OD is NLP [no light perception] secondary to vascularized corneal scar, OS is legally blind secondary to fields of 10* [degrees] from his diabetes."  The Board finds no reason to question the VA examiner's characterization of the visual field testing results, and accepted the finding as indicative of concentric contraction to 10 degrees in the left eye.

The Board also notes that the November 2015 VA examination report notes a vascularized corneal scar in the right eye, involving "disfigurement ... [s]urface contour of scar elevated or depressed on palpation (or inspection in the case of cornea or sclera)," and described that the scar was a "dense vascularized scar covering entire right cornea."  This describes a scar of the head or face with a single characteristic of disfigurement as contemplated by the criteria for a 10 percent rating under 38 C.F.R. § 4.118, Code 7800 (as in effect from October 23, 2008).  The Board observes that a prior version of Diagnostic Code 7800 in effect during the rating period on appeal similarly provided a 10 percent rating (and no higher) for a scar of the head or face with this single characteristic of disfigurement.  See 38 C.F.R. § 4.118, Code 7800 (as in effect from August 30, 2002).  The oldest prior version of Diagnostic Code 7800 in effect during the rating period also similarly provided a 10 percent rating (and no higher) for a scar of the head or face that is moderate and disfiguring.  See 38 C.F.R. § 4.118, Code 7800 (as in effect prior to August 30, 2002).  The Board notes that 38 C.F.R. § 4.75(d) indicates that the Board must "[c]ombine the evaluation for visual impairment of one eye with evaluations of other disabilities of the same eye that are not based on visual impairment (e.g. disfigurement under diagnostic code 7800)."  For the period from November 5, 2015, onward, the Board finds that the Veteran is entitled to a 10 percent rating for the scar of the left eye with one disfiguring characteristic to be included in the set of ratings for combination to determine the Veteran's disability rating for the eye disability under the provisions of 38 C.F.R. § 4.25.

The November 2015 VA examination report shows left eye best corrected distance visual acuity of 20/40, and left eye field constricted to 10 degrees in all meridians.  Application of the new/current effective rating criteria to the level of disability shown by the November 2015 VA examination report proceeds as follows.  Under 38 C.F.R. § 4.79 (2016), the Veteran's right eye visual acuity of "No more than light perception" with left eye visual acuity of 20/40 yields a rating of 30 percent under Diagnostic Code 6064.  Under 38 C.F.R. § 4.79 (2016), the Veteran's right eye visual field impairment of total contraction/loss of visual field with left eye visual field impairment of contraction to 10 degrees yields (expressing the visual field impairments as levels of visual acuity: 5/200 for the right and 20/200 for the left) a 70 percent rating under Diagnostic Code 6065.  38 C.F.R. § 4.77 (2016) provides that the visual acuity and visual field defects (expressed as a level of visual acuity) are now to be combined under the provisions 38 C.F.R. § 4.25.  Furthermore, a 10 percent rating for the right eye scar with a single characteristic of disfigurement is to be included in this combination of ratings.  This results in a combined 80 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2016)).  Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating yields a 40 percent rating for the service-connected aggravation of the eye disability.  

Applying the pertinent former rating criteria for impairment of central visual acuity, the Board finds that the November 2015 VA examination report indicates that the Veteran's best corrected distant vision for the left eye (as required for visual acuity rating purposes under 38 C.F.R. § 4.75 (2001)) was 20/40.  The Veteran's right eye visual acuity was characterized by the absence of light perception; the Board shall interpret this as most nearly approximating "Blindness" with "Light perception only" as contemplated by the rating criteria, as the Veteran's impairment did not involve anatomical loss of the eye.  The applicable former rating criteria provide a 30 percent rating for this level of visual acuity under Diagnostic Code 6070.  This 30 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active pathology at the time and a further 10 percent rating for the right eye scar with a single disfiguring characteristic, yielding a combined 40 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2001)).

Alternatively, the rating may be calculated on the basis of visual field impairment under the former rating criteria.  The evidence has established that the Veteran has had unilateral right eye visual field impairment to the maximum level (analogous to concentric contraction to 5 degrees of fewer) with no light perception.  Under Diagnostic Code 6080, this warrants a disability rating of 30 percent.  The November 2015 VA examination report shows left eye concentric contraction to 10 degrees, warranting a 20 percent rating unilaterally under Diagnostic Code 6080 apart from the 30 percent right eye field impairment rating.  Expressing the field vision impairments as levels of impaired visual acuity under Diagnostic Code 6080, the right eye impairment would be rated as 5/200 acuity and the left eye as 20/200 acuity, yielding a rating of 70 percent under Diagnostic Code 6072.  The Board notes that the 70 percent rating is the same or greater than if the Board were to rate the visual field loss in any other available method.  This 70 percent rating then, in turn, is to be combined with a further 10 percent rating recognizing the continuance of active retinopathy under former Diagnostic Code 6006, and a further 10 percent rating for the right eye scar with a single disfiguring characteristic, yielding a combined 80 percent rating (with application of the rating combination provisions of 38 C.F.R. § 4.25 (2016)).

The 80 percent rating based upon impairment of visual field (with scar) is more favorable than the 40 percent rating based upon visual acuity (with scar).  The Board may assign one rating "or" the other under the applicable former rating criteria, but not a combination of both.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6006 and 6013 (2001).  Subtracting the 40 percent non-service-connected pre-aggravation baseline offset rating yields a 40 percent rating for the service-connected aggravation of the eye disability.

The 40 percent rating available under the new/current rating criteria is equally favorable to the Veteran as the 40 percent rating available under the applicable former criteria.  However, the 40 percent rating is a lower rating than the 50 percent rating currently assigned by the RO in this case for the period from November 5, 2015 onward.  This is largely because the RO considered the pre-aggravation baseline offset rating to be 30 percent (on bases that are not entirely clear) whereas the Board has determined that the pre-aggravation baseline offset rating is more properly established to be 40 percent.  The RO subtracted only 30 from the 80 percent rating produced from rating analysis of the November 2015 VA examination findings, arriving at a 50 percent rating assignment for the service-connected aggravation of the eye disabilities.  The Board's analysis would subtract 40 percent from the 80 percent rating, arriving at a 40 percent rating assignment for the service-connected aggravation of the eye disabilities.  However, the Board shall not reduce the Veteran's existing rating assignment in this decision, and the 50 percent rating currently assigned by the RO shall remain in effect.  The Board finds no basis for assignment of any rating in excess of 50 percent for the period from November 5, 2015 onward.

The Board notes that some of the evidence from late 2008 onward (mentioned in a November 2008 examination report) indicates that some degree of pain has been part of the Veteran's eye disability symptomatology at times.  Pain is listed as an alternate basis for rating eye disabilities, but the Board finds no basis for the award of a rating on the basis of pain that would be more favorable to the Veteran than the assigned ratings for visual impairment.  See 38 C.F.R. § 4.84a (2001).  The newer rating criteria do not otherwise specifically and distinctly address pain in the eye.  Therefore, the Board has considered rating the Veteran's pain by analogy to other Diagnostic Codes.  38 C.F.R. § 4.79, Diagnostic Code 6036 (2016) provides for a minimum 10 percent rating for pain, photophobia, and glare sensitivity.  As the Veteran's eye disability has at times been manifested by pain, the symptom is similar to those contemplated by Diagnostic Code 6036.  Notably, Diagnostic Code 6036 provides that such a disability is to be rated on the basis of visual impairment, with a minimum rating of 10 percent if there is pain; it does not instruct that an additional rating for pain be combined with a compensable rating for visual impairment.  As the Veteran's eye disability is assigned compensable ratings on the basis of visual impairment at all pertinent periods in this case, the Board finds no further rating on the basis of pain is warranted.  See 38 C.F.R. § 4.79, Diagnostic Code 6036 (2016).

Summary of Rating Assignments

The Board summarizes its conclusions as follows: A 20 percent initial rating (but no higher) is warranted for the Veteran's service-connected aggravation of eye disabilities for the period prior to August 14, 2003.  A 50 percent rating (but no higher) is warranted for the period from August 14, 2003 to February 25, 2004.  A 20 percent rating (but no higher) is warranted for the period from February 25, 2004 to March 20, 2008.  A 30 percent rating (but no higher) is warranted for the period from March 20, 2008 to December 10, 2008.  A 40 percent rating (but no higher)  is warranted for the period from December 10, 2008 to November 5, 2015.  No rating in excess of 50 percent for the Veteran's service-connected aggravation of eye disabilities is warranted for the period from November 5, 2015, onward.

The Board finds that none of the other reports of the health of the Veteran's eyes during the periods on appeal show impairment for any ascertainable period meeting the criteria for further or additional increased ratings.  The Board finds none of the evidence of record otherwise presents findings or information contradicting the pertinent findings and information presented in the most probative and detailed evidence discussed above.  The Board finds that the shown manifestations of the Veteran's bilateral eye disability during the periods on appeal have not more nearly approximated the criteria for any further increase at any time during the period on appeal.  Accordingly, any further increased ratings for the bilateral eye disability are not warranted for any portion of the periods on appeal.

Additional Considerations

The Board notes that certain pertinent provisions of the regulatory guidance for rating disabilities of the eyes direct attention to the fact that certain levels of visual impairment potentially establish entitlement to special monthly compensation.  The provisions of 38 C.F.R. § 4.79 (2001) explain: "With visual acuity 5/200 (1.5/60) or less or the visual field reduced to 5[degrees] concentric contraction, in either event in both eyes, the question of entitlement on account of regular aid and attendance will be determined on the facts in the individual case."  The provisions of 38 C.F.R. § 4.75(f) (2016) and the footnotes to ratings under 38 C.F.R. § 4.79 (2016) and 38 C.F.R. § 4.84a (2001) all denote that special monthly compensation is to be considered when service-connected visual impairment features an eye limited to no more than light perception or concentric contraction of visual field to 5 degrees or less.  In this case, the Veteran's right eye has been impaired to the extent contemplated by the threshold for consideration of entitlement to special monthly compensation.  However, the Veteran is service-connected only for the degree of aggravation of eye disability that exceeds the established pre-aggravation baseline, and the Veteran's right eye was already limited to no more than light perception and concentric contraction of visual field to 5 degrees or less prior to the establishment of the pre-aggravation baseline.  Accordingly, the Board concludes that the Veteran's right eye impairment does not meet the criteria for the special monthly compensation considerations on the basis of the service-connected aggravation.  The pertinent right eye impairment, considered alone (apart from its role in the bilateral disability ratings) is part of the non-service-connected pre-aggravation baseline in this case.  The Board further notes that the Veteran's left eye has not been limited to no more than light perception or concentric contraction of visual field to 5 degrees.  Accordingly, the Board finds that further consideration of any entitlements that would be triggered by service-connected blindness of an eye limited to no more than light perception and concentric contraction of visual field to 5 degrees or less is not warranted in this case.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the Agency of Original Jurisdiction refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  This includes consideration of the fact that 38 C.F.R. § 4.84 (2001) instructs: "Where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director, Compensation and Pension Service."  The Board finds that the evidence does not indicate a substantial difference between near and distant corrected vision in this case such that referral to the Director, Compensation and Pension Service is warranted; there has been no contention to the contrary in this case.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture is shown with related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for higher ratings (in excess of those currently assigned) for greater degrees of eye disability, but a greater degree of eye disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  The Board has assigned ratings through application of schedular criteria expressly encompassing the shown impairments including decreased visual acuity, diminished visual field, disfiguring scarring, and pain.  This case features no contentions or indications of eye symptoms not contemplated by the applied rating criteria.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The Board further finds no evidence in the record of unusual collective or combined effect caused by a combination of the Veteran's eye disability symptoms and those related to his other service-connected disabilities (nephropathy, hypertension, and erectile dysfunction).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his service-connected aggravation of eye disabilities alone.  Notably, a Social Security Administration disability determination received by VA in November 2001 indicates that the Veteran was determined to be disabled by a combination of primarily his diabetes mellitus and only secondarily his glaucoma (thus not suggesting that he was unable to work due to his service-connected aggravation of eye disabilities alone).  Correspondence from the Veteran received by VA in November 2002 (as part of a set of records that had been sent to a member of the U.S. Congress) asserted: "I work[ed] until 1996 but I had to quit because of it [hypertension] + diabetes + lost of vision...."  This also does not suggest that he was unable to work due to his service-connected aggravation of eye disabilities alone.  The Board observes that a November 2015 VA examination report includes a finding that the Veteran's eye disability does not affect his ability to work.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's service-connected aggravation of eye disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A 20 percent initial rating (but no higher) is granted for the Veteran's service-connected aggravation of eye disabilities for the period prior to August 14, 2003, subject to the regulations governing payment of monetary awards.

A 50 percent rating (but no higher) is granted for the Veteran's service-connected aggravation of eye disabilities for the period from August 14, 2003 to February 24, 2004, subject to the regulations governing payment of monetary awards.

A 20 percent rating (but no higher) is granted for the Veteran's service-connected aggravation of eye disabilities for the period from February 25, 2004 to March 19, 2008, subject to the regulations governing payment of monetary awards.

A 30 percent rating (but no higher) is granted for the Veteran's service-connected aggravation of eye disabilities for the period from March 20, 2008 to December 9, 2008, subject to the regulations governing payment of monetary awards.

A 40 percent rating (but no higher) is granted for the Veteran's service-connected aggravation of eye disabilities for the period from December 10, 2008 to November 4, 2015, subject to the regulations governing payment of monetary awards.

A rating in excess of 50 percent for the Veteran's service-connected aggravation of eye disabilities for the period from November 5, 2015, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


